NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          FEB 13 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELBERT HARRIS, Jr.,                              No.    17-56244

                Petitioner-Appellant,            D.C. No.
                                                 5:16-cv-02040-SVW-AJW
 v.

DEBBIE ASUNCION, Warden,                         MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                           Submitted February 11, 2019**
                               Pasadena, California

Before: D.W. NELSON, CALLAHAN, and OWENS, Circuit Judges.

      California state prisoner Elbert Harris, Jr., appeals from the district court’s

denial of his 28 U.S.C. § 2254 habeas corpus petition challenging the revocation of

his probation. As the parties are familiar with the facts, we do not recount them

here. We review de novo a district court’s denial of a habeas petition. Fairbank v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ayers, 650 F.3d 1243, 1250 (9th Cir. 2011). We affirm.

      The California Court of Appeal concluded that, based on a preponderance of

the evidence, sufficient evidence supported the trial court’s revocation of Harris’s

probation due to his possession of methamphetamine. Harris contends that there

was insufficient evidence that the substance he possessed was methamphetamine

because the officer’s visual identification of the substance and other circumstantial

evidence were too speculative.

      However, it was not unreasonable for the California Court of Appeal to

determine that there was sufficient proof that the substance was methamphetamine

based on the evidence that: (1) Harris was carrying 2.1 grams of the white

crystalline substance in a pill bottle like container, which was a weight and vessel

consistent with controlled substances; (2) the officer, who had seen

methamphetamine multiple times during his career, stated that the substance

looked like methamphetamine; and (3) Harris gave an unreasonable explanation

that he found the container on the street, suggesting consciousness of guilt.

      Thus, the California Court of Appeal’s decision was not “contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).

In particular, the California Court of Appeal did not misapply Morrissey v. Brewer,

408 U.S. 471 (1972), and Gagnon v. Scarpelli, 411 U.S. 778 (1973), which set


                                          2
forth due process requirements for parole and probation revocation. Nor was the

California Court of Appeal’s decision “based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(2).

      AFFIRMED.




                                          3